Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 15-18 are objected to because of the following informalities:  
In claim 6, line 3, “the sleeve material” should read --the multi-layered sleeve material-- because the multi-layered sleeve material is more specific and was first introduced in claim 6, line 2.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The second claim “6” after the first claim “6” is misnumbered and has been renumbered “7”.
In claim 15, line 1, and claim 18, line 1, “wherein the determining” should read --wherein determining whether a current activity of the user requires assistive force--. The term “determining” in claim 13, line 8, is an adjective, but in claims 15 and 18 it is being used as a noun. 
Claims 16-17 are objected to for being dependent upon an objected to claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “upper-body interface” in claim 1, line 2, “lower-body interface” in claim 1, line 3, “elastic members” in claim 1, line 4, and “clutch mechanism” in claim 1, line 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “members” or “mechanism” or “interface” are broad and a placeholder for the term “means”. For examination purposes, “upper-body interface” in claim 1, line 2, is interpreted as a “vest made from a multi-layered sleeve material configured to adhere to a surface of the skin in contact with the sleeve material and to distribute forces over the surface of the skin” (Specification, Page 4, Paragraph 13). For examination purposes, “lower-body interface” in claim 1, line 3, is interpreted as a “pair of shorts made from a sleeve material configured to adhere to a surface of the skin in contact with the sleeve material For examination purposes, “elastic members” in claim 1, line 4, is interpreted as “any other type of elastic member(s), viscoelastic member(s), or spring-type devices can be used in place of the elastic bands” (Specification, Page 11, Paragraph 63). For examination purposes, “clutch mechanism” in claim 1, line 8, is interpreted as “a friction cam 810 and a base 820 that can be attached to the upper-body interface 830 and a portion of elastic member 840 is fed between the friction cam 810 and the base 820” (Specification, Pages 22-23, Paragraph 97). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6, 7, 10, 13, 14/13, 15/13, 16/13, 17/13, and 18/13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 1, recites the limitation "the system”.  There is insufficient antecedent basis for this limitation in the claim. A system was not initially introduced in claims 1 or 2. Therefore, rephrase "The 
Claim 6, line 2, and claim 7, line 2, recite the limitation "a surface of the skin in contact with”.  There is insufficient antecedent basis for this limitation in the claims. A skin of the user was not initially introduced in claim 1. Therefore, rephrase "a surface of the skin in contact with” to read --a surface of skin in contact with--. 
	Claim 10, lines 4-5, recite the limitation “between the first elastic portion and the second elastic portion. There is insufficient antecedent basis for this limitation in the claim. Claim 10 depends on claim 7, which does not initially introduce a first elastic portion or a second elastic portion. Instead claim 8, first introduces a first elastic portion and a second elastic portion. For examination purposes, claim 10 is interpreted as dependent on claim 8, instead of claim 7. 
	Claim 13 recites the limitation “via the processor” in line 8, and “the elastic elements” in line 12. There are insufficient antecedent basis for these limitations in the claim. “The processor” in line 8 should read --a processor-- and “the elastic elements” in line 12 should read “the elastic members”. 
	Claims 14-18 are rejected based on dependency from a rejected to claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1, line 1, recites “device worn by a user” and claim 1, line 6, recites “and along a back of the user”. The user and back of the user are claimed as a structural elements that are part of the invention. Therefore, rephrase “device worn by a user” in line 1 to read --device configured to be worn by a user-- and rephrase “and along a back of the user” in line 6 to read --and configured along a back of the user--. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdoli-Eramaki (U.S. Patent Pub. No. 20050130815).
Regarding claim 1, Abdoli-Eramaki discloses (Paragraphs 8, 50, 53, 56, 62, 67; Figures 1-2, 5) a wearable lower back assistance device (Figure 1, Personal Lift Assist Device, PLAD, worn by a user) configured to be worn by a user, comprising: an upper-body interface 10,85,65,45 (Paragraph 56, 62 and Figures 1, 2, 5, shoulder belt 10, side portion 85 of shoulder belt 10, additional elastic member 65, and waist belt 45; These form an equivalent structure the vest as defined by the 112f analysis above) with a front side (Figures 1 and 5, shoulder belt 10 wraps around front of shoulders at an anterior side of the user) and a rear side (Figure 1, anchor 5 located on back or posterior of shoulder belt 10); a lower-body interface 30,35,55 (Paragraph 56, 62 and Figure 2, lower leg belts 30, leg anchors 35, additional elastic member 55 for foot; These form an equivalent structure the shorts as defined by the 112f analysis above) with a front side (Figure 2, front side of lower leg belts 30) and a rear side (Figure 2, back side of PLAD(x) is the force exerted by PLAD in the x direction which is parallel to the Fm which is parallel to the force exerted by the erector spinae muscle); and a clutch mechanism (Paragraph 53, waist anchors 25 constrain sliding and stretching of the elastic member. Hence, the waist anchors 25 are capable of clutching the elastic bands 40,50,60,70 and constrain their sliding and stretching; This waist anchor 25 is 
Regarding claim 8, Abdoli-Eramaki discloses the invention as described above and further discloses (Paragraphs 8, 53, 56, 62, 102; Figures 1-2, 5) wherein each of the elastic members 40,50,60,70 comprises a first elastic portion 40,50 (Paragraph 53 and Figure 1, two elastic members 40, 50 may be connected between the shoulder 10 and waist 45 belts) and a second elastic portion 60,70 (Paragraph 53 and Figure 1, additional elastic members 60,70 may be connected between the waist 45 and leg 30 belts) connected in series (Figure 1, elastic members 40,50 are connected in series to elastic members 60,70 by waist anchor 25), wherein the first elastic portion 40,50 is connected to (Paragraph 53 and Figure 1, two elastic members 40, 50 may be connected between the shoulder belt 10 and waist 45 belts) the upper-body interface 10,85,65,45, wherein the second elastic portion 60,70 is connected to (Paragraph 53 and Figure 1, additional elastic members 60,70 may be connected between the waist 45 and leg 30 belts) the lower-body interface 30,35,55, each of the first elastic portion 40,50 and the second elastic portion 60,70 having a different stiffness (Paragraph 102, The PLAD device used in this study had four elastic members in parallel configuration, the two on the back 40,50 were Thera-Band TM 
Regarding claim 9, Abdoli-Eramaki discloses the invention as described above and further discloses (Paragraphs 53, 102; Figure 1) wherein the stiffness (Paragraph 102, stiffness of bungee cords) of the second elastic portion 60,70 is greater (Paragraph 102, The PLAD device used in this study had four elastic members in parallel configuration, the two on the back 40,50 were Thera-Band TM tubes and the two on the legs 60,70 were bungee cords. Overall, bungee cords have a higher elastic modulus and stiffness than that of Thera-Bands, as bungee cords consists of core elastic strands covered in fabric while Thera-band resistance bands are composed of just latex rubber. By providing the thigh bands 60,70 with greater stiffness, this allows for increased unloading of the forces from the lower back to the uninjured legs of a user) than the stiffness (Paragraph 102, stiffness of Thera-Band) of the first elastic portion 40,50. 
Regarding claim 10, Abdoli-Eramaki discloses the invention as described above and further discloses (Paragraphs 53, 56, 62, 65-66 102; Figures 1-2, 5) wherein the clutch mechanism 25 is mechanically connected (Paragraph 62 and Figure 2, anchor clutch 25 is mechanically coupled to the shoulder belt 10 by the waist belt 45, which is coupled to the side portion 85 of the shoulder belt 10) to the upper-body interface 10,85,65,45, and wherein the clutch mechanism 25 is configured to selectively adjust the assistive force (Paragraphs 65-66, an electric motor may be incorporated into the waist belt and connected to two or more anchors using an elastic member or a non-elastic member such as a cable. The electric motor senses a subject's motions and controls tension in the elastic member or cable on the basis of the subject's body dimensions, load weights, trunk angles and speeds, trunk twists, etc., and controls the length of the elastic member or cable to balance the exerting force. Additionally, tension of an elastic member can be controlled by the subject. For example, an adjustable knob may be attached to an anchor and an elastic member, such that tension in the elastic member is changed when .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abdoli-Eramaki (U.S. Patent Pub. No. 20050130815) in view of Kornbluh et al. (U.S. Patent Pub. No. 20140277739).
Regarding claim 2, Abdoli-Eramaki discloses the invention as described above but fails to explicitly disclose a processor for controlling an operation of the clutch mechanism.
Kornbluh teaches (Paragraphs 102-103, 117, 119-120, 209, 214, 288; Figures 2A-3A, 9) an analogous wearable lower back assistance device (Paragraph 288, A flexible exosuit may be configured to apply forces to the lower body, upper body, torso, or combinations of some or all of these parts of a analogous clutch mechanism 232a,237a,324a (Paragraphs 102-103 and Figures 2A-2B, Exotendon 200a,200b will generally act as a compliant element. Application of a high voltage between the first and second conductive electrodes 232a, 237a causes the development of an attractive force between the conductive electrodes 232a, 237a and/or other elements of the exotendon 200a, acting to `clutch` the first and second low-compliance sheets 230a, 235a together by applying a normal force between first and second low-compliance sheets 230a, 235a across the surface of overlap 250a; Paragraph 119 and Figures 2A-2B, An exotendon could be operated in combination with other elements to increase the effective magnitude of the clutching force when the exotendon is operated in a clutched state. For example, friction between the exotendon and/or a cable or other element coupled to the exotendon could be used to increase the effective clutching force of the exotendon, e.g., by employing the capstan effect; Paragraph 120 and Figure 3A, flexible exotendon 310a wrapped around a cylindrical capstan 324a. A first end of the exotendon 310a is connected to a first actuated element 322a that is rigidly mechanically coupled to the capstan 324a. A second end of the exotendon is connected via a cable 330a to a second actuated element (not shown). When the exotendon 310a is not being operated to clutch (i.e., a voltage is not applied between two or more conductive elements within the exotendon 310a such that the overall compliance of the exotendon 310a is high), the length of the exotendon 310a is able to be increased by tensile forces applied to the cable 330a. When the exotendon 310a is being operated to clutch (i.e., the overall compliance of the exotendon 310a is caused to become low by application of voltage between conductive elements of the exotendon 310a), forces applied to the cable 330a that have a magnitude less than the magnitude of a capstan hold force cannot cause the length of the exotendon 310a to increase. Forces applied to the cable 330a cause an increase in a normal force analogous elastic members 310a (Paragraph 120 and Figure 3A, flexible exotendon 310a).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the clutch mechanism of Abdoli-Eramaki, to include a processor for operating the clutch mechanism for selectively adjusting the assistive force, as taught by Kornbluh, in order to provide an improved wearable lower back assistance device that utilizes a frictional latching of the elastic members to produce a desired assistive force that resists tensile forces of the elastic members, especially the tensile forces located on the lower back during leaning or lifting 
Regarding claim 3, the combination of Abdoli-Eramaki in view of Kornbluh discloses the invention as described above and further discloses (in Paragraphs 102-103, 119-120, 191, 209, 211, 214 and Figures 2A-3A, 9 of Kornbluh) at least one electromyography sensor 936 (Paragraph 211 and Figure 9, The kinematic sensors 930 include EMG sensors 936; Paragraph 191, electrodes could be used to detect an electromyogram (EMG) generated by muscles of the wearer beneath the skin) communicatively coupled (Figure 9, EMG sensor 936 sends an output signal to controller 910) to the processor 910, and wherein the processor 910 controls the operation (Paragraph 209 and Figure 9, The exosuit 900 additionally includes the controller 910 that controls the high voltage driver(s) 955 configured to drive exotendons 940) of the clutch mechanism 232a,237a,324a based on an output signal (Figure 9, EMG sensor 936 sends an output signal to controller 910) from the at least one electromyography sensor 936.
Regarding claim 4, the combination of Abdoli-Eramaki in view of Kornbluh discloses the invention as described above and further discloses (in Paragraphs 102-103, 119-120, 209, 211, 214 and Figures 2A-3A, 9 of Kornbluh) wherein the processor 910 is further configured for receiving body dynamics data 932,934 (Paragraph 211 and Figure 9, The kinematic sensors 930 further includes force sensors 934 and strain sensors 932) and adjusting the operation (Paragraph 209 and Figure 9, The exosuit 900 additionally includes the controller 910 that controls the high voltage driver(s) 955 configured to drive exotendons 940) of the clutch mechanism 232a,237a,324a based on (Figure 9, signal produced from body dynamics data such as a force sensor 934 is sent to the controller and based on that data, the controller sends a signal to either engage or disengage the clutching mechanism of the exotendons) the body dynamics data 932,934.
Regarding claim 5, the combination of Abdoli-Eramaki in view of Kornbluh discloses the invention as described above and further discloses (in Paragraphs 102-103, 119-120, 209, 211, 214-215 and Figures 2A-3A, 9 of Kornbluh) wherein the processor 910 is further configured for receiving a manual input signal 970 (Paragraph 215 and Figure 9, the user interfaces 970 could be operated to allow the user to select a mode of operation of the exosuit 900, to adjust one or more parameters of the exosuit 900, initiate a function of the exosuit 900, or to otherwise input information to the exosuit 900) and adjusting the operation (Paragraph 215 and Figure 9, The exosuit 900 additionally includes the controller 910 that controls the high voltage driver(s) 955 configured to drive exotendons 940) of the clutch mechanism 232a,237a,324a based on (Paragraph 215 and Figure 9, signal produced from user interface 970 is sent to the controller and adjusts operation of the clutching mechanism of the exotendons) the manual input signal 970.
Regarding claim 13, Abdoli-Eramaki discloses (Paragraphs 8, 50, 53, 56, 62, 67; Figures 1-2, 5) a method of operating a wearable assistance device (Figure 1, Personal Lift Assist Device, PLAD, worn by a user) having an upper-body interface 10,85,65,45 (Paragraph 56, 62 and Figures 1, 2, 5, shoulder belt 10, side portion 85 of shoulder belt 10, additional elastic member 65, and waist belt 45) with a front side (Figures 1 and 5, shoulder belt 10 wraps around front of shoulders at an anterior side of the user) and a rear side (Figure 1, anchor 5 located on back or posterior of shoulder belt 10), a lower-body interface 30,35,55 (Paragraph 56, 62 and Figure 2, lower leg belts 30, leg anchors 35, additional elastic member 55 for foot) with a front side (Figure 2, front side of lower leg belts 30) and a rear side (Figure 2, back side of lower leg belts 30), one or more elastic members 40,50,60,70 (Paragraph 56, one or more elastic members 40,50,60,70; Paragraph 8, The elastic member may be selected from a spring, an air-, liquid-, or gas-filled actuator, a magnetic actuator, an elastic band, tube, or cord, and a combination thereof; These are equivalent structures to the elastic members, viscoelastic members, or spring-type devices can be used in place of the elastic bands as defined by the 112f analysis above) coupling (Paragraph 56 PLAD(x) is the force exerted by PLAD in the x direction which is parallel to the Fm which is parallel to the force exerted by the erector spinae muscle), and a clutch mechanism (Paragraph 53, waist anchors 25 constrain sliding and stretching of the elastic member. Hence, the waist anchors 25 are capable of clutching the elastic bands 40,50,60,70 and constrain their sliding and stretching; This waist anchor 25 is an equivalent structure and provides an equivalent function to the cam and cam base as defined by the 112f analysis above) associated with each one of the elastic members 40,50,60,70.
However, Abdoli-Eramaki fails to explicitly disclose the method comprising: determining, via a processor, whether a current activity of the user requires assistive force; and upon determining that the current activity requires assistive force, generating, via the processor, control signals for the clutch 
Kornbluh teaches (Paragraphs 102-103, 117, 119-120, 209, 213-214, 288; Figures 2A-3A, 9) an analogous wearable assistance device (Paragraph 288, A flexible exosuit may be configured to apply forces to the lower body, upper body, torso, or combinations of some or all of these parts of a wearer), and the method comprising: determining, via a processor 910 (Paragraph 214 and Figure 9, controller 910 may be a multi-purpose processor, e.g., ARM, PIC, x86), whether a current activity of the user requires assistive force (Paragraphs 209, 213, and Figure 9, controller 910 determines via physiological sensors 920, kinematic sensors 930, and environmental sensors 931 the current activity of the user and processes these components to execute computer-readable programs); and upon determining that the current activity requires assistive force, generating, via the processor 910, control signals (Paragraphs 213-214 and Figure 9, controller 910 executes computer-readable programs that are stored in a computer readable medium disposed in the exosuit 900 and that are executable to provide the functionality of the exosuit 900, such as coordinating all of the elements of the exosuit 900, specifically the high voltage drivers 955 used to engage the clutch mechanism of the exotendons 940) for the analogous clutch mechanism 232a,237a,324a (Paragraphs 102-103 and Figures 2A-2B, Exotendon 200a,200b will generally act as a compliant element. Application of a high voltage between the first and second conductive electrodes 232a, 237a causes the development of an attractive force between the conductive electrodes 232a, 237a and/or other elements of the exotendon 200a, acting to `clutch` the first and second low-compliance sheets 230a, 235a together by applying a normal force between first and second low-compliance sheets 230a, 235a across the surface of overlap 250a; Paragraph 119 and Figures 2A-2B, An exotendon could be operated in combination with other elements to increase the effective magnitude of the clutching force when the exotendon is operated in a clutched state. For example, friction between the exotendon and/or a cable or other element coupled to the exotendon analogous clutch mechanism 232a,237a,324a to increase the assistive force (Paragraph 209 and Figure 9, The exosuit 900 additionally includes the controller 910 that controls the high voltage driver(s) 955 configured to drive exotendons 940. This high voltage through the electrodes 232a,237a causes a clutching of the exotendon as seen in Fig. 2, as well as the frictional engagement of the exotendon with the capstan 324 as seen in Fig. 3 which ultimately increases the assistive force of the exotendon) provided via an associated one of the analogous elastic members 310a (Paragraph 120 and Figure 3A, flexible exotendon 310a). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the clutch mechanism of Abdoli-Eramaki, to include a processor for operating the clutch mechanism for selectively adjusting the assistive force based on a user’s current activity, as taught by Kornbluh, in order to provide an improved wearable lower back assistance device that utilizes a frictional latching of the elastic members to produce a desired assistive force that resists tensile forces of the elastic members, especially the tensile forces located on the lower back during leaning or lifting activities, for overall increased efficiency of locomotion and lifting via a single processing unit that increases or decreases the assistive force based on input signal from a biosensor from user activity that passes a certain threshold of muscle intensity (Kornbluh, Paragraphs 117, 120, 209, and Figure 9). 
Regarding claim 14, the combination of Abdoli-Eramaki in view of Kornbluh discloses the invention as described above and further discloses (in Paragraphs 102-103, 119-120, 209, 211, 214-215, 336 and Figures 2A-3A, 9 of Kornbluh) that upon determining that the current activity requires no assistive force (Paragraph 336, Parameters of the controller and/or of simulations used to validate the 
Regarding claim 15, the combination of Abdoli-Eramaki in view of Kornbluh discloses the invention as described above and further discloses (in Paragraphs 191, 336 and Figure 9 of Kornbluh) 
Regarding claim 16, the combination of Abdoli-Eramaki in view of Kornbluh discloses the invention as described above and further discloses (in Paragraphs 191, 336 and Figure 9 of Kornbluh) wherein the current activity is ascertained to require assistive force (Paragraph 336, Parameters of the controller and/or of simulations used to validate the controller could be related to calibration parameters or other data related to a model or type of flexible exosuit, an individual flexible exosuit, an individual wearer of a flexible exosuit, or an environment in which a flexible exosuit could be operated. The controllers could be configured to improve, adapt, or otherwise reconfigure to improve performance according to some metric. Such improvement, adaptations, or reconfiguration could be 
Regarding claim 17, the combination of Abdoli-Eramaki in view of Kornbluh discloses the invention as described above and further discloses (in Paragraphs 191, 336 and Figure 9 of Kornbluh) wherein the current activity is ascertained to not require assistive force (Paragraph 336, Parameters of the controller and/or of simulations used to validate the controller could be related to calibration parameters or other data related to a model or type of flexible exosuit, an individual flexible exosuit, an individual wearer of a flexible exosuit, or an environment in which a flexible exosuit could be operated. The controllers could be configured to improve, adapt, or otherwise reconfigure to improve performance according to some metric. Such improvement, adaptations, or reconfiguration could be related to detected or specified changes in properties of the flexible exosuit and/or the wearer, patterns of usage of the flexible exosuit by the wearer, gait patterns or other patterns of physical activity or motion engaged in by the wearer, or other information) is the trend in the EMG signals is decreasing (Paragraph 191 and Figure 9, if there is no detection of a controlled muscle twitch of the user, the EMG biosensor will record a decreasing signal that is processed by the controller to disengage the clutching mechanism by decreasing the voltage through the electrodes 232a,237a of an exotendon).
Regarding claim 18, the combination of Abdoli-Eramaki in view of Kornbluh discloses the invention as described above and further discloses (in Paragraphs 191, 336 and Figure 9 of Kornbluh) receiving (Figure 9, controller 910 receives body dynamics data from kinematic sensors 930), via the processor 910, body dynamics data 932,934 (Paragraph 211 and Figure 9, The kinematic sensors 930 further includes force sensors 934 and strain sensors 932) for the user; and ascertaining whether the . 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Abdoli-Eramaki (U.S. Patent Pub. No. 20050130815) in view of Yang (U.S. Patent No. 8832863).
Regarding claim 6, Abdoli-Eramaki discloses the invention as described above, but fails to explicitly disclose wherein the upper-body interface comprises a vest made from a multi-layered sleeve material configured to adhere to a surface of skin in contact with the multi-layered sleeve material and to distribute forces over the surface of the skin.
Yang teaches (Col. 2, lines 46-51; Col. 4, line 37-40; Col. 5, lines 5-6; Col. 6, lines 5-10, 36-38; Figures 1-2, 7-8) an analogous wearable lower back assistance device (Col. 4, line 37 and Figures 1-2, Sport taping tights located on upper and lower body) wherein the analogous upper-body interface 4,4' (Col. 5, lines 5-6, and Figures 1-2, front and back side of shoulder muscle parts 4,4') comprises a vest (Figures 1-2, front and back side of shoulder muscle parts 4,4' comprise a vest design) made from a multi-layered sleeve material (Col. 4, lines 37-40 and Figures 7-8, sports taping tights of the present invention use elastic resin and rubber materials, silicon and urethane, to print coat on the inside [FIG. 7] and outside [FIG. 8] surface of highly elastic fiber A. Coating is done in multiple steps) configured to adhere to a surface of skin in contact with (Col. 2, lines 46-51, The tights of this invention can solve the above problem by rendering comfort of wearing by creating tight contact with the body surfaces where repetitive muscular contractions occur, ensuring that the entire sections of the skin surface of the muscles which undergo repetitive muscular contractions depending on the state of exercise activities) the multi-layered sleeve material (Col. 6, lines 5-6, multi-layer print-coats of silicon and urethane 4,4’) and to distribute forces over the surface of the skin (Col. 6, lines 5-10, multi-layer print-coats of silicon 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper-body interface of Abdoli-Eramaki, to include a multi-layered vest material, as taught by Yang, in order to provide an improved wearable lower back assistance device that is capable of reinforcing the muscles of the upper body by improving mobility and protecting the muscles, especially during strenuous activities, much more effectively than conventional products that are single layered (Yang, Col. 2, lines 46-51, Col. 6, lines 7-10). 
Regarding claim 7, Abdoli-Eramaki discloses the invention as described above but fails to explicitly disclose wherein the lower-body interface comprises a pair of shorts made from a sleeve material configured to adhere to a surface of skin in contact with the sleeve material and to distribute forces over the surface of the skin.
Yang teaches (Col. 2, lines 46-51; Col. 4, line 37-40; Col. 5, lines 8-10; Col. 6, lines 5-10, 36-38; Figures 1-2, 7-8) an analogous wearable lower back assistance device (Col. 4, line 37 and Figures 1-2, Sport taping tights located on upper and lower body) wherein the analogous lower-body interface 11,11’,12,12’ (Col. 5, lines 8-9, and Figures 1-2, waist and thigh parts 11,11’,12,12’) comprises a pair of shorts (Col. 5, lines 8-10, coating sections in the front and back side of lower waist and buttock muscle parts 11,11', the coating sections in the front and back side of thigh and calf muscle parts 12 ,12') made from a sleeve material (Col. 4, lines 37-40 and Figures 7-8, sports taping tights of the present invention 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the lower-body interface of Abdoli-Eramaki, to include a multi-layered material pair of shorts, as taught by Yang, in order to provide an improved wearable lower back assistance device that is capable of reinforcing the muscles of the upper body by improving mobility and protecting the muscles, especially during strenuous activities, much more effectively than conventional products that are single layered (Yang, Col. 2, lines 46-51, Col. 6, lines 7-10). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abdoli-Eramaki (U.S. Patent Pub. No. 20050130815) in view of Gilsan (U.S. Patent No. 5816251).
Regarding claim 11, Abdoli-Eramaki discloses the invention as described above but fails to explicitly disclose wherein the at least one elastic member comprises a first elastic member extending from a right side of the upper-body interface to a left side of the lower-body interface and a second elastic member extending from a left side of the upper-body interface to a right side of the lower-body interface.
Gilsan teaches (Col. 3, lines 38, 45-54; Col. 4, lines 10-19, 47-63; Figures 1-2) an analogous wearable lower back assistance device 11 (Col. 3, line 38 and Figure 1, back support system 11) wherein the at least one analogous elastic member 22,23 (Col. 3, line 45-49 and Figure 1, a first elastic strap 22 and a second elastic strap 23) comprises a first elastic member 23 (Col. 3, line 45-49 and Figure 1, a second elastic strap 23) extending from a right side (Col. 4, lines 10-19 and Figure 1, second elastic strap 23 extends from a right side of shoulder harness 12) of the analogous upper-body interface 12 (Col. 3, line 45 and Figure 1, shoulder harness 12) to a left side (Col. 4, lines 10-19 and Figure 1, second elastic strap 23 extends from a right side of shoulder harness 12 towards left cuff 14) of the analogous lower-body interface 14,16 (Col. 3, line 45-54 and Figure 1, first and second cuffs 14,16 cuffs around, respectively, the thighs 15,17) and a second elastic member 22 (Col. 3, line 45-49 and Figure 1, a first elastic strap 22) extending from a left side (Col. 4, lines 10-19 and Figure 1, first elastic strap 22 extends from a left side of shoulder harness 12) of the analogous upper-body interface 12 to a right side (Col. 4, lines 10-19 and Figure 1, first elastic strap 22 extends from a left side of shoulder harness 12 towards right cuff 16) of the analogous lower-body interface 14,16.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the positions of the elastic members of Abdoli-Eramaki, to include a crossed configuration from the upper-body interface to the lower-body interface, as taught by Gilsan, in order to provide an improved wearable lower back assistance device with elastic members that provides dynamic support to as a user not only as the user bends over but also twists, as .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abdoli-Eramaki (U.S. Patent Pub. No. 20050130815) in view of Herr et al. (U.S. Patent Pub. No. 20130296746).
Regarding claim 12, Abdoli-Eramaki discloses the invention as described above but fails to explicitly disclose one or more additional elastic members, each of the additional elastic members mechanically coupling the upper-body interface to the lower-body interface, each of the elastic members configured to provide an assistive force parallel to a muscle group other than the back of the user.
Herrr teaches (Paragraphs 8, 53-54, 56-57, 59; Figures 14D-14G, 15D, 16E, 18A-18C) an analogous wearable lower back assistance device (Paragraph 53 and Figures 14D-14G, 15D, the proximal component 126 is fixed to a posterior or back of torso 130 of subject 20. The harness vest in Fig. 15D can be employed to support hinge 28 at proximal component 126 to subject 20 at the torso; Paragraphs 54, 56 and Figures 14D-14G, 16E, distal component 141 for attaching spring 26 to foot of a user) comprising one or more additional elastic members 24,26 (Paragraph 59 and Figures 18A-18C, leaf springs 24 and 26. These leaf springs are an equivalent structure to the elastic spring-type devices as defined by the 112f analysis above), each of the additional elastic members 24,26 mechanically coupling (Figures 14D-14G, 15D, 16E, 18A-18C, elastic leaf springs 24,26 mechanically couple vest harness shown in Fig. 15D to distal component 141 on the foot as shown in Fig. 16E) the upper-body interface (Paragraph 53 and Figures 14D-14G, 15D, The harness vest in Fig. 15D can be employed to support hinge 28 at proximal component 126 to subject 20 at the torso) to the lower-body interface 141 (Paragraphs 54, 56 and Figures 14D-14G, 16E, distal component 141 for attaching spring 26 to foot of a user), each of the elastic members 24,26 configured to provide an assistive force parallel to a muscle group other than the back 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper and lower-body interfaces of Abdoli-Eramaki, to include additional elastic members that couple the upper and lower-body interfaces, providing an assistive force to other muscles than only the lumbar muscles, as taught by Herr, in order to provide an improved wearable lower back assistance device with additional elastic members that span the upper and lower body of a user, transferring compressive forces and shear stresses along several anatomical portions of the body, such as transferring the forces parallel with not only with the muscles of the back but also the abdomen, hips, thighs, tibia, ankle, and foot dependent upon the location of attachment of the elastic members to the upper and lower-body interfaces (Herr, Paragraph 57). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786